DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Chi on 3/4/2022 and via a voice message from Attorney Chi dated 3/8/2022.
The application has been amended as follows: 
“cultivate the grafted seedling strong” has been removed from page 3, lines 22-23, of the Specification (dated 12/06/2019).
“With reasonable allocation of three can make better use of the integrated cultivation effect of water and fertilizer” has been removed from page 4, lines 19-20, of the Specification (dated 12/06/2019).
Claim 1, line 5, the term “a substrate trough” was replaced with –the rectangular substrate trough--.
Claim 1, line 6, the term “the substrate trough” was replaced with –the rectangular substrate trough--.
Claim 1, line 7, the term “the substrate trough” was replaced with –the rectangular substrate trough--.
Claim 1, line 8, the term “the substrate trough” was replaced with –the rectangular substrate trough--.
Claim 1, line 8, the term “a side-by-side pulling rope” was replaced with --a plurality of side-by-side pulling ropes--.
Claim 1, line 9, the term “the side-by-side pulling ropes” was replaced with --the plurality of side-by-side pulling ropes--.
Claim 1, line 11, the term “the side-by-side pulling ropes” was replaced with --the plurality of side-by-side pulling ropes--.
Claim 1, line 12, the term “the substrate trough” was replaced with –the rectangular substrate trough--.
Claim 1, line 32, the term “the substrate trough” was replaced with –the rectangular substrate trough--.
Claim 1, line 34, the term “the substrate trough” was replaced with –the rectangular substrate trough--.
Claim 1, line 36, the term “the pulling ropes” was replaced with --the plurality of side-by-side pulling ropes--.
Claim 1, line 37, the term “the substrate trough” was replaced with –the rectangular substrate trough--.
Claim 1, line 38, the term “the pulling ropes” was replaced with --the plurality of side-by-side pulling ropes--.
Claim 2, line 2, the term “the substrate trough” was replaced with –the rectangular substrate trough--.
Claim 2, lines 2-3, the term “the substrate trough” was replaced with –the rectangular substrate trough--.
Claim 2, lines 3-4, the term “the substrate trough” was replaced with –the rectangular substrate trough--.
Claim 2, line 4, the term “the substrate trough” was replaced with –the rectangular substrate trough--.
Claim 2, line 5, the term “the substrate trough” was replaced with –the rectangular substrate trough--.
REASONS FOR ALLOWANCE
Claims 1-4 are allowed.
The examiner’s statement of reasons for allowance were provided in the previous office action, dated 11/22/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI A BRADBERRY whose telephone number is (571)270-3354. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/K.A.B./Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643